Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 5-8 is/are rejected under 35 U.S.C. 102/103 as being anticipated/unpatentable by/over Salkintzis US 20190274178 in view of Lee US 20180270715.

1. A method of an access and mobility management function (AMF) for establishing a multi-access packet data unit (MA-PDU) session in a network, the method comprising:
performing, by the AMF, an establishment of a first PDU session with a first P DU session identifier (ID) through a first access network when a user equipment (UE) is registered in the AMF (Salkintzis: fig. 6, unit 602 [0102-0106] - The network procedure 600 begins as the UE 205 wants to establish a MA-PDU session over both access networks and sends a NAS message to AMF 145 which includes a "PDU Session Establishment Request" (see operation 602). In the embodiments of FIG. 6A, the NAS message is sent over the 5G RAN 215 (e.g., the 3GPP access network), but in other embodiments the NAS message may be sent over the non-3GPP access network. The NAS message includes a single PDU session identity and a Multi-access parameter which indicates that the UE 205 wants to establish a multi-access PDU session)
receiving, by the AMF, from the (UE) a non-access stratum (NAS) message containing PDU session establishment request information to add a second access network through the second access network (Salkintzis: fig. 6, unit 602, [0102-0106] - The network procedure 600 begins as the UE 205 wants to establish a MA-PDU session over both access networks and sends a NAS message to AMF 145 which includes a "PDU Session Establishment Request" (see operation 602). In the embodiments of FIG. 6A, the NAS message is sent over the 5G RAN 215 (e.g., the 3GPP access network), but in other embodiments the NAS message may be sent over the non-3GPP access network. The NAS message includes a single PDU session identity and a Multi-access parameter which indicates that the UE 205 wants to establish a multi-access PDU session);
transmitting, by the AMF, a PDU session creation request message including the PDU session establishment request information to a session management function (SMF) (Salkintzis: fig. 5, unit 604, [0105] - the AMF 145 selects an SMF 146 and sends a SM Request (e.g., a first SM request) to the SMF 146 (see operation 604). The SM Request includes the "PDU Session Establishment Request" received from the UE 205); and
Salkintzis: fig. 5, unit 518 - the SMF 146 sends an SM Request Acknowledgment message to the AMF 145);
wherein the PDU session establishment request information includes a PDU session ID which is the same as the first PDU session ID and includes MA-PDU request information indicating the MA-PDU session (Salkintzis: fig. 5-6, [0106, 0109] - In addition, the SM Request includes the PDU session identity and the Multi-access indicator provided by the UE 205. Note that in the network procedure 600 the same PDU session ID is used for both access networks).
Lee further teaches same PDU session ID (Lee: [0046]) in order to performs a procedure of setting up a session again with the same PDU session ID used for the existing PDU session [0046].
Thus, it would have been obvious to one ordinary skill in art before the effective filing date of the claim invention as recited above into the Salkintzis’s invention in order to performs a procedure of setting up a session again with the same PDU session ID used for the existing PDU session [0046], as taught by Lee.

2. The method of claim 1, wherein the NAS message is a PDU session establishment request message (Salkintzis: fig. 5, unit 502 [0081-0085]). 

5. The method of claim 1, further comprising transmitting, by the SMF, the MA-PDU request information to a policy control function (PCF) so that the PCF performs a session management 

6. The method of claim 1, further comprising receiving a first message including a PDU session establishment accept message from the SMF (Salkintzis: fig. 5, unit 520, 542).  
7. The method of claim 6, further comprising: 
transmitting a PDU session request message including the PDU session establishment accept message to the second access network (Salkintzis: fig. 5, unit 520, 544);
setting up, by the second access network, a radio resource with the UE (Salkintzis: fig. 5, unit 522, 546);
transmitting, by the second access network, the PDU session establishment accept message to the UE through the radio resource (Salkintzis: fig. 5, unit 522, 546); and
allocating, by the second access network, access network tunnel information and transmitting a PDU session request Ack message including the access network tunnel information to the AMF (Salkintzis: fig. 5, unit 524, 548).  

8. The method of claim 7, further comprising: transmitting a PDU session update request message including the access network tunnel information to the SMF (Salkintzis: fig. 5, unit 526, 550); and receiving a response message for the PDU session update request message from the SMF (Salkintzis: fig. 5, unit 556).



Response to Arguments
on 02/08/21 have been fully considered but they are not persuasive.  
            Applicant Argument:
   Prior arts failed to discloses performing, by the AMF, an establishment of a first PDU session with a first P DU session identifier (ID) through a first access network when a user equipment (UE) is registered in the AMF; 
receiving, by the AMF, from the (UE) a non-access stratum (NAS) message containing PDU session establishment request information to add a second access network through the second access network; and 
wherein the PDU session establishment request information includes a PDU session ID which is the same as the first PDU session ID and includes MA-PDU request information indicating the MA-PDU session 

Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to (fig. 5-6, [0102-0106, 0109]) of Salkintzis, for example: the network procedure 600 begins as the UE 205 wants to establish a MA-PDU session over both access networks and sends a NAS message to AMF 145 which includes a "PDU Session Establishment Request" (see operation 602). In the embodiments of FIG. 6A, the NAS message is sent over the 5G RAN 215 (e.g., the 3GPP access network), but in other embodiments the NAS message may be sent over the non-3GPP access network. The NAS herein it’s considered same as performing, by the AMF, an establishment of a first PDU session with a first PDU session identifier (ID) through a first access network when a user equipment (UE) is registered in the AMF & receiving, by the AMF, from the (UE) a non-access stratum (NAS) message containing PDU session establishment request information to add a second access network through the second access network).
In addition, the Examiner would like to draw attention to (fig. 5-6, [0102-0106, 0109]) of Salkintzis, for example, in addition, the SM Request includes the PDU session identity and the Multi-access indicator provided by the UE 205. Note that in the network procedure 600 the same PDU session ID is used for both access networks (herein it’s considered same as wherein the PDU session establishment request information includes a PDU session ID which is the same as the first PDU session ID and includes MA-PDU request information indicating the MA-PDU session).
Thus, for the above reason, the prior art meet the claim limitation.

The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 

           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other 

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the Examiner directs the applicant to those responses above.

Remark: 
            In addition, an interview could expedite the prosecution.

Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the 

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415